

	

		II

		109th CONGRESS

		1st Session

		S. 400

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. Coleman introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To prevent the illegal importation of

		  controlled substances.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Prevention of Illegally Imported

			 Controlled Substances Act of 2005 or Todd Rode Act.

		

			2.

			Destruction of certain imported shipments

			Part D of the

			 Controlled Substances Act

			 (21 U.S.C.

			 841 et seq.) is amended by adding at the end the

			 following:

			

				

					424.

					Destruction of certain imported

		  shipments(a)

						In general

						A shipment of controlled

				substances that is imported or offered for import into the United States in

				violation of section 401 and whose value is less than $10,000 shall be seized

				and summarily forfeited to the United States.

					

						(b)

						Destruction

						Controlled substances

				seized under subsection (a) shall be destroyed, subject to subsection (d).

				Section 801(b) of the Federal Food, Drug, and

				Cosmetic Act (21 U.S.C. 381(b)) does not

				authorize the delivery of the substances pursuant to the execution of a bond,

				and the substances may not be exported.

					

						(c)

						Notice

						

							(1)

							Procedures

							The seizure and destruction

				of controlled substances under subsections (a) and (b) may be carried out

				without notice to the importer, owner, or consignee of the controlled

				substances involved. Appraisement of such substances is required only to the

				extent sufficient to document that the substances are subject to subsection

				(a).

						

							(2)

							Goals

							Procedures promulgated

				under paragraph (1) shall be designed toward the goal of ensuring that, with

				respect to efficiently utilizing Federal resources available for carrying out

				this subsection, a substantial majority of shipments of controlled substances

				subject to subsection (a) are identified and seized under such paragraph and

				destroyed under subsection (b).

						

						(d)

						Presentation of evidence

						Controlled substances may

				not be destroyed under subsection (b) to the extent that the Attorney General

				of the United States determines that the controlled substances should be

				preserved as evidence or potential evidence with respect to an offense against

				the United States.

					.

		

